Citation Nr: 1039316	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-05 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

This matter comes before the Board on appeal from an April 2005 
rating decision issued by the Department of Veterans' Affairs 
(VA) Los Angeles, California, Regional Office (RO), which denied 
the Veteran's claim for service connection for a back disability 
because the evidence submitted was not new and material.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  In an October 1991 decision, the Veteran was denied service 
connection for a back disability because there was no evidence of 
a diagnosis or treatment for a back injury in service.  The 
Veteran did not appeal that decision, and it became final.  

3.  None of the new evidence associated with the claims file 
since the October 1991 decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a cervical spine disability, or raises a 
reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The October 1991 decision denying service connection for a 
back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2010).

2.  As evidence received since the October 1991 denial of service 
connection for a back disability is not new and material, the 
criteria for reopening the claim for service connection for a 
back disability are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's original claim for service connection 
for a back disability was received in May 1991.  The Veteran was 
denied service connection for a back disability in October 1991.  
Thereafter, the Veteran's representative submitted a claim to 
reopen the Veteran's case in August 2004.  He was provided with 
notice of VCAA in correspondence dated in October 2004.  This 
letter notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other pertinent 
information regarding VCAA.  His claim for service connection for 
a back disability was denied by the RO in April 2005 because no 
new and material evidence was submitted in support of the claim.  
He submitted no additional evidence, and the claim was reviewed 
and a statement of the case was issued in December 2006, 
acknowledging that no new evidence had been submitted and 
addressing the issue on a de novo basis.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  The notice 
requirements pertinent to the issue addressed in this decision 
have been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Because of the 
denial of the Veteran's claim, any deficiency in the initial 
notice to the Veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date for 
the award of benefits is harmless error.

Correspondence sent to the Veteran in October 2004 and April 2005 
addressed those notice elements required by Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The letter informed the Veteran of the 
requirements regarding new and material evidence necessary to 
substantiate the claim and of the Veteran's and VA's respective 
duties for obtaining evidence.  The Veteran was also asked to 
submit evidence and/or information in his possession to the RO.

The Board recognizes the RO's efforts to procure the Veteran's 
private treatment records for his cervical spine disability.  The 
Veteran supplied the names and addresses of four private 
treatment providers.  The RO requested records from each of the 
providers, but was unable to obtain records from Drs. W, E, and 
L.  The Veteran was notified that the VA was unable to procure 
the records in the December 2006 statement of the case.

A review of the claims file shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  Therefore, the Board finds that any failure on the part 
of the VA to further notify the Veteran regarding evidence to be 
secured by the VA, and evidence to be secured by the Veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Laws and Regulations

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) and Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis

The Veteran's claim for service connection for a back disability 
was denied by the RO in October 1991.  The evidence of record at 
that time consisted of service treatment records, private medical 
records dated from 1984 to 1991, and a June 1991 VA examination 
report.  Service treatment records include a July 1979 service 
treatment note which documented a soft tissue football injury to 
the left wrist, but there is no mention of neck or back pain.  
The June 1980 separation examination shows clinical evaluations 
of the neck and spine as normal.  In the report of medical 
history completed by the Veteran, he did not report having 
sustained an injury to his neck or back in service.  Further, the 
Veteran signed the separation examination and attested, "I 
hereby certify that I have informed the Medical Officer of all my 
physical defects, illnesses, and injuries known to me."  

The October 1991 rating action also considered private medical 
records from June 1984 through November 1987 show treatment for 
upper back aches, muscle spasms, and slight scoliosis.  Finally, 
the rating action noted a June 1991 VA examination, in which the 
Veteran reported a history of an in-service football injury in 
which he "jammed" his head into his neck and had received 
treatment for 11 or 12 years.  The examiner diagnosed a cervical 
spine injury and possible arthritis from post operative fusion.  
A June 1991 radiographic report showed a slight deformity of the 
bodies of C5-6 and fusion of those bodies in the cervical spine.

In the 1991 decision, the RO determined that there was no 
evidence of a cervical spine disease or injury in service and no 
competent evidence or a nexus between the post service cervical 
spine disability and service.  The decision noted that service 
treatment records were silent for treatment of, or diagnosis of, 
a cervical spine injury.

The Veteran's representative filed a request to reopen the 
Veteran's claim for service connection for a back disability in 
August 2004.  The provisions of 38 U.S.C.A. § 5108 require a 
review of all evidence submitted by or on behalf of a claimant 
since the last final denial on any basis to determine whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence received since the October 1991 rating decision 
includes private treatment records from a neurological surgeon, 
Dr. M. L. C., dated July 1987 through October 1987 and a 
statement from the Veteran dated November 2004.  In 
correspondence dated July 1987, Dr. C. reported that he had 
treated the Veteran for occasional low back pain (which the 
Veteran reported had never been a major problem) and cervical 
spine pain which the doctor suspected was caused by soft disc 
herniation at C5-C6 or C6-C7.  On examination, the Veteran had a 
normal back with no restriction of back motion.  A July 1987 
private radiology note reported bone fusion at the C5-6 level of 
the cervical spine.  Follow-up treatment notes by Dr. C. indicate 
that the Veteran recovered well from surgery.

The Board concludes that the additional evidence associated with 
the claims file since the October 1991 decision is not new and 
material evidence.  The Veteran contends that he injured his neck 
while playing football, provides the same contentions he 
submitted with his May 1991 claim and thus is duplicative of the 
October 1991 decision.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  Further, there is no indication in the Veteran's 
service treatment records that he injured his neck or back while 
playing football in service.  

Moreover, the medical evidence received since the 1991 decision 
shows a diagnosis of a cervical spine disability, which fact was 
of record at the time of the October 1991 decision.  

None of the evidence received since the October 1991 rating 
decision cures the defects of the lack of evidence of in-service 
disease or injury and the lack of competent evidence of a nexus 
between the post service cervical spine disability and service.  
Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claims for service connection for 
a cervical spine disability has not been received.  The evidence, 
including private medical records and the Veteran's November 2004 
statement, is redundant of evidence associated with the claims 
folder and considered at the time of the October 1991 decision.  
As such, the requirements for reopening the claims are not met, 
and the October 1991 denial of the claim remains final.  As the 
Veteran has not fulfilled his threshold burden of submitting new 
and material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen the 
claim for entitlement to service connection for a back 
disability; the claim is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


